Citation Nr: 1427488	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  04-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Rutkin
INTRODUCTION

The veteran served on active duty from September 1961 to September 1967.  He died in May 2002.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded this case in May 2007 and May 2008 for further development.  It now returns for appellate review.

As discussed in the Board's May 2007 remand, the appellant also submitted a timely claim for accrued benefits in June 2002 with respect to a service connection claim for myelodysplasia that was pending at the time of the Veteran's death.  In accordance with the Board's remand directive, the RO adjudicated and denied the accrued benefits claim in an August 2013 rating decision.  As the appellant has not submitted a notice of disagreement with that decision, this issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died of progressive acute myelogenous leukemia in May 2002.

2. During the Veteran's lifetime, service connection had been established for posttraumatic stress disorder (PTSD) and for a scar on his back as a residual of a shrapnel wound, but not for any other disorder.

3. The cancer from which the Veteran died, acute myelogenous leukemia, and its underlying cause, myelodysplasia, did not manifest in active service or within one year of separation, was not caused by his presumed exposure to herbicides such as Agent Orange in Vietnam, and was not caused by a blood transfusion or any other disease, injury, or event in service.  

4. The Veteran's service-connected PTSD and back scar did not cause or contribute substantially and materially to his death. 

5. A total disability rating had not been in effect for 10 continuous years immediately preceding the Veteran's death, or for at least 5 continuous years since the Veteran's separation from service and immediately preceding death; the Veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2013).

2. Entitlement to DIC benefits under 38 U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  To this end, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specific to claims for disability and indemnity compensation (DIC) for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Here, an August 2010 letter satisfied all the above notice requirements, followed by adequate time for the appellant to submit additional information and evidence before readjudication of the issues on appeal in an August 2013 supplemental statement of the case (SSOC).  See id.; see also see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Previous notice letters, including a February 2004 notice letter sent prior to the initial rating decision in this matter, as well as a May 2007 notice letter, also provided notice of how to substantiate the claims and informed the appellant of VA's and her respective responsibilities for obtaining relevant evidence.

With regard to the duty to assist, the Veteran's service treatment records as well as private treatment records identified by the appellant have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  VA also attempted to obtain any records of a blood transfusion during service from the Solano County Department of Veterans' Services in Vallejo, California.  This agency informed VA in a December 2008 letter that the requested records were not in the Veteran's file at that office, and suggested that any such records would have been forwarded to the RO.  As the Veteran's complete service treatment records are already in the claims file, further efforts to obtain records of a blood transfusion during service would be futile.  Moreover, for the reasons discussed below, even if VA were in possession of such records, they would not help substantiate the claim, as there is no indication that the Veteran's cancer or underlying myelodysplasia is related to a blood transfusion during service.  Accordingly, the absence of such records does not affect the outcome of this claim.  The appellant has not identified any other records or evidence she wished to submit or have VA obtain, and indicated in an August 2008 VCAA notice response letter that she had no additional information or evidence to submit.  

A VA examination or opinion has not been provided.  VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for "disability compensation" and does not apply to DIC or cause-of-death claims.  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  38 U.S.C.A § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A § 5103A(a)(2)  . 

In this case, there is no reasonable possibility that a VA examination or opinion would aid in substantiating the claim.  The actual cause of the Veteran's death, acute myelogenous leukemia (AML), is not in dispute, and thus an opinion is not necessary on this issue.  There is also no indication that the Veteran's development of AML decades after service, or the myelodysplasia that was its underlying cause, may be related to his presumed exposure to herbicides such as Agent Orange during service in Vietnam, or to a blood transfusion.  The appellant does not have a medical or scientific background or training, and thus her bare assertion that the Veteran's AML or underlying myelodysplasia may be related to Agent Orange exposure or to a blood transfusion is not competent evidence of such a relationship and, absent any supporting evidence, information, or explanation, is not otherwise sufficient to raise a reasonable possibility that a VA opinion would help substantiate such a relationship in terms of VA's benefit-of-the-doubt evidentiary standard.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Moreover, with regard to the Veteran's presumed herbicide exposure, in the most recent Notice published in the Federal Register, the Secretary of VA (Secretary) reported that the National Academy of Sciences (NAS) found inadequate or insufficient evidence to determine whether an association exists between any cancers for which a VA presumption has not already been established, including any leukemia apart from chronic lymphocytic leukemia (CLL), and Agent Orange exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014) (hereinafter Update 2012).  While this finding is certainly not conclusive with regard to a possible direct relationship to Agent Orange exposure, it represents another factor informing the Board's determination that there is no reasonable possibility based on the evidence of record that a VA examination or opinion would aid in substantiating the appellant's speculative and conclusory assertions regarding a relationship to herbicide exposure.  The known toxicity of Agent Orange, and evidence that it has been linked with the later development of a number of diseases, does not by itself indicate that there is a reasonable possibility it may be related to any other given disease merely because such is asserted without any supporting information, evidence, or explanation.  

Further, contrary to the appellant's assertion, the type of leukemia from which the Veteran died, AML, is distinct from the type for which a presumption of service connection has been established, and the findings by NAS and the Secretary explicitly exclude other types, including acute myeloid leukemia.  See id.  Thus, the presumption for CLL may not be invoked as a way of establishing a reasonable possibility that a medical opinion would help substantiate a relationship between AML and herbicide exposure when NAS specifically ruled out this and other types of leukemia in its findings.  For these reasons, there is no reasonable possibility that a VA examination or opinion would aid in creating a "reasonable" or "substantial" doubt by placing such a relationship within "the range of probability as distinguished from pure speculation or remote possibility," which is the standard that must be met to grant the claim under the benefit-of-the-doubt rule.  See 38 C.F.R. § 3.102.  Accordingly, a VA examination or opinion is not warranted under 38 U.S.C.A. § 5103(A)(a).  See Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  

As the Veteran's cancer or underlying myelodysplasia did not manifest in service or until decades later, there is no indication of any other apparent possible relationship to service.  Thus, an opinion is not warranted as to whether the cancer from which the Veteran died or the underlying myelodysplasia may otherwise be related to service, as there is no reasonable possibility that this would aid in substantiating the claim.  See id.

With regard to entitlement to DIC benefits under 38 U.S.C. § 1318, as this claim must be denied as a matter of law, further notice or assistance is not required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In light of the above, the appellant has had a meaningful opportunity to participate in the processing of these claims, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki, 556 U.S. at 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan, 24 Vet. at 163.  

II. Compliance with Board's Remand Directives

The Board finds that there has been substantial compliance with its May 2007 and May 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board has a duty to ensure compliance with its remand directives).  The RO sent the appellant a VCAA notice letter in August 2010 which provided all the notice required under Hupp with regard to the DIC claims, as discussed above.  VA also made appropriate efforts to obtain records of the Veteran's blood transfusion in service from the Solano County Department of Veterans' Services.  Finally, the RO adjudicated the accrued benefits claim in an August 2013 rating decision, and also readjudicated and continued the denials of the DIC claims in an August 2013 SSOC, copies of which were sent to the appellant and her representative.  Accordingly, the Board is satisfied that there has been substantial compliance with its remand directives.  See id.

III. Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's acute myelogenous leukemia (AML), from which he died in May 2002 according to the Certificate of Death, was caused by exposure to herbicides such as Agent Orange during his service in Vietnam.  In the alternative, she argues that it was caused by a blood transfusion while serving in Vietnam.  There is no argument or evidence suggesting that the Veteran's service-connected PTSD or residuals of a shrapnel wound caused or contributed to his death.  For the following reasons, the Board finds that service connection for the cause of death is not established. 

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp, 21 Vet. App. at 352.  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. (observing that "where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death"). 

Service connection means that a disability or death has resulted from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or medical "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless the disease is clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including malignant tumors, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board will first address the appellant's contention that the Veteran's acute myeloid leukemia (AML), or the myelodysplasia from which it resulted, is related to herbicide exposure during service.  His exposure to herbicides such as Agent Orange is presumed based on his service in Vietnam during the Vietnam Era, as reflected in the service personnel records.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Private treatment records dated from 2000 to 2002 show that the Veteran had a diagnosis of myelodysplasia, and was then diagnosed with AML around July 2001 as secondary to myelodysplasia.  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1238 (27th ed. 1988), myelodysplasia is defined, in pertinent part, as dysplasia of myelocytes and other elements in bone marrow, which may take the form of myelosuppression or of abnormal proliferation; in the latter case it may precede myelogenous leukemia.  There is no evidence of myelodysplasia or AML in the service treatment records and no evidence that myelodysplasia or AML manifested until decades after the Veteran separated from service in September 1967. 

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease at the time.  See 38 C.F.R. § 3.309(e).  While there is a presumption for B-cell leukemias, including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, a presumption has not been created for AML, which is not among the diseases listed in section 3.309(e) for which a presumption has been established.  See Update 2012, 79 Fed. Reg. at 20,312 (finding inadequate or insufficient evidence to determine whether an association exists between other types of leukemia, including AML, and Agent Orange exposure).  There is also no presumption for myelodysplasia.  Thus, service connection is not warranted on a presumptive basis under this provision. 

Although presumptive service connection is not available with regard to the Veteran's in-service herbicide exposure, the appellant may still show a relationship to such exposure through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  

The preponderance of the evidence weighs against a relationship between the Veteran's exposure to herbicides and the later development of myelodysplasia and secondary AML.  In a March 2005 statement, the appellant argued through her representative that the similarity of AML to B-cell leukemias such as CLL supported a relationship to herbicide exposure since a presumption of service connection has been established for the latter based on NAS's findings.  The appellant's representative cited to various websites, including one affiliated with the National Institute of Health (NIH) discussing the pathogenesis of AML and CLL, without further explaining the significance of this information.  The fact that there may be some similarities does not by itself support a relationship to herbicide exposure when NAS has specifically distinguished AML and other types of leukemias from B-cell leukemias such as CLL, and found inadequate or insufficient evidence of a relationship between Agent Orange exposure and the former.  Indeed, a finding of service connection on this basis would essentially render a nullity the specification of some types of leukemia but not others in § 3.309(e), as well as the explicit exclusion of AML and leukemias other than B-cell leukemias from the presumptive list and NAS's findings in Update 2012 and previous Notices by the Secretary.  In short, the fact that there may be similarities in the pathogenesis of CLL and AML does not by itself necessarily support a relationship between AML and herbicide exposure. 

Apart from the above discounted argument concerning the similarities between CLL and AML, the appellant has not provided any supporting explanation, information, or competent medical opinion regarding a relationship between the Veteran's AML or myelodysplasia and his presumed exposure to Agent Orange during active service.  As a lay person in the field of medicine, the appellant (and the same is true of her representative) does not have the training or expertise to render a competent opinion as to whether the Veteran's AML is sufficiently similar to CLL as to support a relationship to herbicide exposure, or whether AML or myelodysplasia may otherwise be related to herbicide exposure, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the appellant's bare opinion by itself cannot support her claim.  See id.  

Accordingly, the preponderance of the evidence weighs against a relationship between the Veteran's AML or underlying myelodysplasia and his presumed herbicide exposure during active service.  Thus, the medical nexus element is not satisfied, and therefore service connection for the cause of death is not established based on herbicide exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

The appellant has not submitted any information or explanation for her belief that a blood transfusion the Veteran underwent during service was related to the later development of AML or myelodysplasia.  The appellant's bare assertion of such a relationship does not support the claim, as it is not competent evidence and lacks probative value.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71; Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  The fact that there is no evidence of myelodysplasia and AML until decades after service, and no competent evidence suggesting that blood transfusions may be related to AML or myelodysplasia, weighs against such a relationship.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Accordingly, service connection is not warranted on this basis.  

Service connection is not otherwise warranted for the Veteran's AML or myelodysplasia on a direct or presumptive basis.  There is no evidence of either disease in the service treatment records or until decades after service, and the appellant does not argue that they manifested in service or within one year of service separation.  Thus, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a malignant tumor that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The appellant has not identified, and there is no evidence suggesting, any other disease, injury, or event in service to which the Veteran's AML or myelodysplasia may be related.  Accordingly, the service incurrence and nexus elements are not satisfied, and thus service connection under 38 C.F.R. § 3.303(a) is not established.  See Shedden, 381 F.3d at 1166-67.

Because a service-connected disability did not cause or contribute to the Veteran's death, entitlement to DIC benefits for the cause of death must be denied.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  

In conclusion, the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to DIC benefits for the cause of death is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. DIC Benefits under 38 U.S.C. § 1318

The appellant also seeks entitlement to DIC benefits under 38 U.S.C. § 1318.  For the reasons that follow, the Board concludes that entitlement to DIC benefits is not warranted.

Under 38 U.S.C.A. § 1318(a), DIC benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected in certain instances.  In order to establishment entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Under the revised VA regulation, "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service- connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b).

The Board finds that none of the requirements for DIC benefits under 38 U.S.C.A. § 1318, as set forth above, have been satisfied.  At the time of the Veteran's death in May 2002, entitlement to a total disability rating based on individual unemployability (TDIU) was in effect from December 19, 2000 based on a June 2002 rating decision.  The Veteran had not been entitled to receive a total rating prior to this date.  There is no evidence suggesting that the Veteran was ever a prisoner of war, and therefore section 1318 benefits cannot be granted based on the Veteran's entitlement to a total disability rating for a year or more prior to his death.  Moreover, as the Veteran died in May 2002, less than two years after the effective date of entitlement to TDIU, he was not rated as totally disabled for a continuous period of ten years prior to his death.  By the same token, he was not rated as totally disabled for a continuous period of five years since his release from active duty in September 1967 and immediately preceding death.  Finally, the appellant has not alleged that there was clear and unmistakable error in any VA decisions issued during the Veteran's lifetime and has not identified or submitted additional previously unconsidered service department records that would provide a basis for reopening a previously decided claim and for awarding a total rating at an earlier date.  Thus, the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  

The Board notes that the theory of "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C.A. § 1318.  Pertinent case law has held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for claims filed prior to January 21, 2000, which is the effective date of the VA regulation prohibiting "hypothetical entitlement."  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's claim was received by VA after this date, such consideration is not warranted.

As the appellant's claim for DIC benefits under 38 U.S.C. § 1318 must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that, where the law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement); see also Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 (West 2002) is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


